UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1611



In Re: ROBERT FLEWELLING HOLT,

                                                             Debtor.
_________________________


ROBERT FLEWELLING HOLT,

                                                 Debtor - Appellant,

          versus

DAVID G. GRAY, Trustee,

                                                 Trustee - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-96-60-1, BK-95-10258)


Submitted:   August 28, 1997          Decided:   September 18, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Flewelling Holt, Appellant Pro Se. David G. Gray, WESTALL,
GRAY & CONNOLLY, Asheville, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order affirming the
bankruptcy court's orders dismissing his Chapter 13 petition. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny Appellant's motion to

stay the bankruptcy proceedings and affirm on the reasoning of the

district court. Holt v. Gray, No. CA-96-60-1 (W.D.N.C. Mar. 26,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2